DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                            I.S., a minor child,
                                 Appellant,

                                        v.

              DEPARTMENT OF CHILDREN AND FAMILIES,
                            Appellee.

                                 No. 4D19-811

                                  [July 8, 2019]

  Appeal of nonfinal order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Carolyn Bell, Judge; L.T. Case No.
2017-DP-000374.

   Philip M. Burlington and Nichole J. Segal of Burlington & Rockenbach,
P.A., West Palm Beach, and John Walsh and Amber E. B. McMichael of
the Legal Aid Society of Palm Beach County, Inc., West Palm Beach, for
appellant.

  Gary L. Pickett, West Palm Beach, for T.D.T., the Father.

  No brief filed for appellee.

PER CURIAM.

  Affirmed.

WARNER, DAMOORGIAN and CIKLIN, JJ., concur.

                            *           *          *

  Not final until disposition of timely filed motion for rehearing.